EXHIBIT 10(q)



WEYERHAEUSER COMPANY
DIRECTOR 2016 RESTRICTED STOCK UNIT AWARD
GRANT NOTICE AND TERMS AND CONDITIONS


Grant
Weyerhaeuser Company (the “Company”) hereby grants to [_________________]
(“Director”) an award of [_______] restricted stock units (the “Awards”). The
grant date for the Awards is May [___], 2016 (the “Grant Date”).
Terms and Conditions
The Awards are granted pursuant to the Weyerhaeuser Company 2013 Long-Term
Incentive Plan (the “2013 Plan”) and the 2011 Fee Deferral Plan for Directors of
Weyerhaeuser Company (Amended and Restated Effective January 1, 2016) (the
“Deferral Plan, and together with the 2013 Plan, the “Plans”).
The Awards are subject to all terms and conditions set forth in the Plans and in
this Grant Notice and Terms and Conditions (this “Agreement”). Awards represent
the Company’s unfunded and unsecured promise to issue shares of the Company’s
Common Stock to the Director at a future date.
Copies of the Plans are available upon request to the Company’s Corporate
Secretary. In the event of any conflict between the terms of the Plans, the
terms of the 2013 Plan shall govern. Capitalized terms not explicitly defined in
this Agreement but defined in the Plans have the definitions given to such terms
in the Plans.
1.    Vesting. Subject to the provisions of Section 4, the following vesting
schedule will apply to the Awards: on the one-year anniversary of the Grant
Date, 100% of the Awards will vest. Awards that have not vested in accordance
with this paragraph are subject to forfeiture as described in Section 4.
2.    Conversion of Awards and Issuance of Shares. Subject to any limitations
set forth in this Agreement (including Sections 4, 8 and 10) and the Plans, and
subject to any deferral election made pursuant to Section 3, one share of
Company Common Stock shall be issued to the Director for each Award that vests
(the “Shares”) on or as soon as practicable after (but in all events by a date
which is within 30 days following) the earliest of the following release events:
(a) the one-year anniversary of the Grant Date, (b) a Termination Event, and (c)
the date of a Change in Control that qualifies as a “change in control event”
for purposes of Treas. Reg. § 1.409A-3(i)(5) (each a “Release Event”). No
fractional shares of Common Stock shall be issued under this Agreement. If the
Director elects to defer settlement of a percentage of the Awards pursuant to
Section 3, such percentage of the Awards shall be settled in accordance with
such deferral.
3.    Deferral of Payment of Awards. The Director may elect to defer settlement
of a percentage of the Awards in accordance with the procedures set forth in
Section 4(c) of the Deferral Plan.
4.    Termination of Service; Death; Disability; Change in Control. In the event
of the Director’s Separation from Service, death, Disability, or a Change in
Control while Awards are outstanding, the following vesting provisions will
apply.
(a)    Termination of Service Other than Due to Death or Disability. In the
event of the Director’s Separation from Service for any reason other than death
or Disability prior to the occurrence of a Release Event, the Director will
receive a pro-rated number of Awards based on the number of days of service as a




--------------------------------------------------------------------------------

EXHIBIT 10(q)



member of the Board after the Grant Date. The pro-rated number of Awards will be
calculated by multiplying the number of Awards by a fraction, the numerator of
which equals the number of days that have elapsed since the Grant Date and the
denominator of which equals 365. Subject to Section 10, the pro-rated number of
Awards will be released pursuant to Section 2 above. The remaining Awards will
be forfeited and no Shares will be issued or issuable with respect to such
forfeited portion of the Awards.


(b)    Termination of Service for Cause. In the event of the Director’s
Separation from Service for Cause prior to the occurrence of any Release Event,
then notwithstanding anything to the contrary herein, including, but not limited
to, Section 4(a), any outstanding Awards will be immediately forfeited at the
time the Company first notifies the Director of the termination of the
Director’s service for Cause.
(c)    Death or Disability. In the event of the Director’s death or Disability
while actively serving as a member of the Board and prior to the occurrence of
any other Release Event (a “Termination Event”), the Director will receive 100%
of the Awards. Subject to Section 10, the Awards will be released pursuant to
Section 2 above. In the event of the Director’s death, payment will be made to
the Director’s Beneficiary (as such term is defined in the Deferral Plan).
(d)    Change in Control. In the event of a Change in Control prior to the
occurrence of any other Release Event, the Director will receive 100% of the
Awards. Subject to Section 10, the Awards will be released pursuant to Section 2
above.
(e)    Definitions. For purposes of this Section 4, and subject to Section 10,
the following defined terms have the following meanings:
i.    “Cause” means (i) conviction of a felony or (ii) willfully engaging in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company.
ii.    “Change in Control” has the meaning assigned to such term in the
2013 Plan.
iii.     “Disability” means a “disability” as defined in Treas. Reg. §
1.409A-3(i)(4) (or successor provisions).
iv.    “Separation from Service” has the meaning assigned to such term in the
Deferral Plan.
5.    Dividends. If the Company declares and pays dividends on Common Stock
during the time period when Awards are outstanding, each such Award shall be
credited with an additional amount equivalent to the dividend that would have
been paid with respect to such Award if it had been an actual share of Common
Stock. The amount of such dividend equivalents shall be converted into
additional Awards in the manner provided in Section 6(b) of the Deferral Plan,
such additional Awards to be subject to the same vesting, payment and forfeiture
provisions as the original Awards upon which such dividend equivalent amounts
were credited.
6.    No Rights as Shareholder until Vesting and Issuance of Shares. Except as
otherwise specifically provided in this Agreement, the Director will not be
entitled to any voting or other rights of a shareholder of Common Stock with
respect to any outstanding Awards. Upon vesting of the Awards and issuance of
Shares, the Director will obtain full voting and other rights as a shareholder
of the Company.
7.    Compliance. The Director may sell, pledge, assign, hypothecate, transfer
or dispose of the Awards or Shares issued in respect of the Awards only in
compliance with the Company’s policies and




--------------------------------------------------------------------------------

EXHIBIT 10(q)



applicable laws and regulations, including the registration requirements of the
Securities Act of 1933, as amended.
8.    Taxes. The Company may withhold from any payment under the Plan or from
any other compensation payable by the Company to the Director any federal, state
or local taxes required by law to be withheld with respect to a deferral,
payment or accrual under the Plans, and shall report such payments and other
Plan-related information to the appropriate governmental agencies as required
under applicable law. Tax consequences of receiving or disposing of Awards and
Shares may be complicated, depending in part on the Director’s specific
situation. The Director is encouraged to consult with a competent tax advisor
independent of the Company to obtain tax advice concerning the receipt, vesting
or disposition of the Awards or Shares in light of the Director’s specific
situation.
9.     Data Privacy. By receiving the Awards, the Director: (a) authorizes the
Company and any agent of the Company administering the Plans or providing Plan
recordkeeping services, to disclose to the Company or any of its affiliates any
information and data the Company requests in order to facilitate the grant of
the Awards and the administration of the Plans, (b) waives any data privacy
rights the Director may have with respect to such information, and
(c) authorizes the Company and its agents to store and transmit such information
in electronic form.
10.     Compliance with Section 409A. To the extent that the Company determines
that the Awards are subject to Section 409A, these Terms and Conditions will be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. When the period
during which payment may be made straddles two taxable years, in no event are
you permitted, directly or indirectly, to designate the taxable year of any
payment. To the extent that the Company determines that the Awards are subject
to Section 409A and fail to comply with the requirements of Section 409A, the
Company reserves the right (without any obligation to do so) to amend,
restructure, terminate or replace the Awards in order to cause the Awards to
either not be subject to Section 409A or to comply with the applicable
provisions of Section 409A.
11.     Binding Effect; Entire Agreement. This document will inure to the
benefit of the successors and assigns of the Company and be binding upon the
Director and the Director’s heirs, executors, administrators, successors and
assigns. This document and the Plans constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede all prior
discussions, understandings and agreements with respect to such matters.




